Exhibit 10.29

LETTERHEAD

HEMACARE CORPORATION
THERAPEUTIC APHERESIS SERVICE AGREEMENT

This Agreement is entered into this 30 day of January 2003 (effective date),
between HemaCare Corporation ("HemaCare") 21101 Oxnard Street, Woodland Hills,
CA 91367, and Kenneth Norris Jr. Cancer Hospital ("Hospitals") located in Los
Angeles, California. This Agreement shall continue, month-to-month, from the
effective date, and may be terminated by either party upon thirty (30) days
prior written notice.

DESCRIPTION OF SERVICES

HemaCare provides Therapeutic Hemapheresis (TA) and Stem Cell services to
Hospitals and health care facilities upon the order of a Hospital staff
physician when a physician determines service is clinically indicated.

To address the clinical needs of patients, HemaCare can provide the following
services:

4 Therapeutic Plasma Exchange (Plasmapheresis)

4 White cell reduction (Leukapheresis)

4 Platelet reduction (Plateletcytapheresis)

4 Red cell exchange/reduction (Erythrocytapheresis)

4 Peripheral Blood Stem Cell Collection

4 lmmunoadsorption

4 Photopheresis

Professional supervision of apheresis services will be provided by qualified
physicians who are on staff at the Hospital and who have completed designated
clinical training requirements of HemaCare's Educational Services Department.

I. HEMACARE AGREES TO:

A. Provide TH services seven days a week, 24 hours a day. Response time requires
24-hour prior notice from Hospital for regularly scheduled cases, Emergency
services requested with less than 24-hour notice will be provided subject to
prior commitment.

B. Stem cell collection to be scheduled with 24-hour prior notice.

 

 

 

B. Stem cell collection to be scheduled with 24-hour prior notice.

C. Provide cell separator instrumentation in compliance with all applicable
regulatory standards. HemaCare will be responsible to assure that the stated
equipment is maintained in accordance with manufacturer's recommendations. All
equipment will be available to the Hospital biomedical department, prior to use,
to obtain authorization for use within the Hospital. Documentation of
preventative maintenance will be kept at HemaCare's office and will be available
for inspection by Hospital upon request.

D. Provide all disposable supplies required for a TA and stem cell procedure and
comply with Hospital's regulations for the disposal of such supplies and waste
products.

E. Provide all replacement fluids and solutions used in the TA and stem cell
procedure, as specified by the physician ordering the procedure.

F. Assure that all nurses will have current state licenses, current CPR
certification and annual health clearance as required by Title 22.

G. Assure that all nurses undergo training and will perform services in
accordance with HemaCare's Standard Operating Procedures, and are knowledgeable
of and comply with patient's rights as defined in the California Administrative
Code.

H. Assume sole and exclusive responsibility for payment of all HemaCare staff
wages, withholding of all federal and state taxes, unemployment insurance and
maintaining worker's compensation coverage in an amount and under such terms as
are required by the California Labor Codes.

I. Maintain Standard Operating Procedures governing all activities in compliance
with regulatory agencies.

J. Utilize written orientation material when provided by the Hospital to assure
that all HemaCare personnel providing direct care to patients are instructed in
the Hospital's procedures. HemaCare personnel will comply with Hospital's
emergency, fire or other disaster policies.

K. A procedure will be discontinued if a power failure lasts longer than thirty
(30) minutes.

L. Maintain professional liability insurance and will deliver to the Hospital a
certificate of insurance evidencing the coverage of $2,000,000 per claim and
annual aggregation of $5,000,000.

M. Provide equal employment opportunities for all qualified employees and
applicants and will not discriminate on the basis of race, color, sex, age,
religion, national origin or handicap in providing service under this agreement.

 

 

 

N. Access to all Books and Records by the Secretary of the Department of Health
and Human Services or his designee pertaining to the provision of services by
HemaCare Corporation under this Agreement and in accordance with Section 952 of
the Omnibus Reconciliation Act of 1980.

II. HOSPITAL AGREES TO:

A. Maintain professional and administrative responsibility for the care of its
patients except as otherwise defined within this agreement as an obligation of
HemaCare.

B. Provide request/order to HemaCare for services 24 hours in advance, except in
emergency (life-threatening) situations.

C. Provide verification that Hospital's biological waste disposal system
complies with, and is approved by, local, State or Federal agencies.

D. Provide a facility orientation packet to include emergency and internal
communication procedures.

E. Provide payment in full to HemaCare within 30 days of receipt of invoice and
in accordance with HemaCare's current Therapeutic Apheresis Fee Schedule
(attached as Exhibit 1). The Fee Schedule may be amended with 30 days prior
written notice to the Hospital.

III. INDEMNIFICATION

A. HemaCare is an independent contractor and not a partner or joint venture with
Hospital. HemaCare agrees to indemnify Hospital against, and hold it harmless
from, any and all liabilities resulting from negligence in rendering services
hereunder by HemaCare, its agents or employees.

B. Hospital agrees to indemnify HemaCare against and hold it harmless from any
and all liabilities resulting from negligence in rendering such services by
Hospital, its agents or employees.

C. The persons signing this agreement on behalf of their respective parties
represent that they have the authority to enter into this agreement.

D. This agreement shall be construed under the laws of the State of California.

 

 

 

For information contact:

Nurit Degani, RN, BS, HP (ASCP) Director of Therapeutic Services

HemaCare Corporation

21101 Oxnard Street

Woodland Hills, CA 91367

818-728-8873 or 818-251-5315

 

For Hospital:   For HemaCare:       /s/ Catherine VanWert   /s/ Nurit Degani    
  Catherine VanWert   Nurit Degani Type or Print Name   Type or Print Name      
Associate Administrator   Director of Therapeutic Services Title   Title      
January 30, 2003   January 28, 2003 Date   Date

 

 

 

Exhibit 1

THERAPEUTIC APHERESIS SERVICES FEE SCHEDULE
KENNETH NORRIS JR. CANCER HOSPITAL

Base Fee Per Procedure:     Therapeutic Plasma Exchange $[l]1   Therapeutic
Cytapheresis $[l]   Autologous Stem Cells Harvesting $[l]   lmmunoadsorption
Column $[l]   Photopheresis $[l] Includes all equipment, disposables, saline,
anticoagulants, procedure time (up to five hours) on orders received with at
least 24 hours notice. Supplemental Fees:     Protein Replacement Fluids (per
unit) $[l]   Initial Patient Set-up $[l]   Weekend/Holiday Procedure $[l]  
Emergency Procedure (less than 24 hours notice) $[l]   Extended Procedure Time
(over 5 hours) per half hour $[l]   Filter 20 Micron $[l]   Catheter Dressing
Kit $[l] Canceled Procedure Fees:   · Procedure canceled with less than 2 hours
notice to HemaCare $[l] · Procedure canceled before access is achieved:    
   Basic set-up charge $[l]      RN time (per half hour) $[l] · lmmunoadsorption
Column          As above plus Column charge $[l] · Photopheresis          As
above plus photopheresis supply charge $[l] Non-Completion (Aborted Procedure):
  · Procedure terminated alter collection has begun, but prior to completion as
ordered.          Basic set-up charge $[l]        RN time (per half hour) $[l]  
     Plus additional supplies used.  

Procedure will be charged at full rate if 500 cc (or more) of plasma has been
collected.



 

1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.

 



 

 

 

